Eschweiler, J.
Upon the appeal from the order overruling the defendants’ demurrer to the amended complaint, the substance of which appears in the above statement, several objections to the complaint are made.
It is claimed that the lower court had no jurisdiction of the subject matter of the action, or in any event should not exercise the same because of the pendency of the action in the federal court. While it is true that the rights of the plaintiffs were passed upon in tire federal court as one of the several issues there presented, nevertheless neither the individual plaintiffs or defendants in this case were parties to the record in the federal court. The relief here sought, while based in part in reliance upon the status of the plaintiffs as declared by the federal court decree, nevertheless is to assert rights of plaintiffs here as against infringements of such rights by defendants here.
There is nothing asserted in this action in any wise contrary to or conflicting with the decision in the federal court as to the status of plaintiffs, and, as appears from the record, it was conceded by counsel for the defendants on argument in the court below that should the judgment of the federal court be affirmed these plaintiffs would be entitled by such *535affirmed judgment to precisely the rights upon the assertion of which the relief here is claimed. There is therefore no possible clash or conflict of jurisdiction between a federal and state court and no question involved as to priority or superiority between the respective jurisdictions.
It is argued that the relief granted by the federal court decree must suffice, and that, there having been a decree therein obtained declaring plaintiffs’ claim as to- rights of membership to be correct, no proper grounds exist'for the commencement or carrying on of this action. It is clear, however, that the plaintiffs here are seeking relief against others than those parties in the federal court and over whom the federal court had no jurisdiction.
Again, it is claimed that by the complaint there are presented questions as to the control and management of the internal affairs of a voluntary organization and that courts will not interfere in the regulating of such matters except it appear that the remedies provided by the associations themselves have first been exhausted or for some particular reason are not applicable.
It is undoubtedly the rule that members of organizations such as are here involved may, by express or implied corn sent, bind themselves to rides or regulations of such associations requiring that members first exhaust the remedies afforded by the organizations prior to resort to the courts. Callahan v. Order of Railway Conductors, 169 Wis. 43, 171 N. W. 653; Sweet v. Modern Woodmen, 169 Wis. 462, 465, 172 N. W. 143; Baltimore Lodge v. Grand Lodge, 134 Md. 355, 106 Atl. 692; Burger v. McCarthy, 84 W. Va. 697, 100 S. E; 492.
Nevertheless there is an entire absence in the record before us of any showing that there are such tribunals in the organizations here involved or any provision binding the members to first resort to such. This is sufficient reason for overruling the objection. In the only case cited by appellants *536on this point, Harris v. Detroit Typographical Union, 144 Mich. 422, 108 N. W. 362, the constitution and by-laws appeared in the record and showed such provision and that members were bound thereby. It is unnecessary to determine here whether or not the situation presented is one where it might be the duty of a court to exercise its judicial functions irrespective of such a provision.
It is also urged that the recital of the entry of the judgment in the federal court and the subsequent appeal by defendants makes the complaint demurrable because of lack of any allegation to the effect that such judgment is still in force and effect. Also that the stated fact that a stay had been granted to defendants, on their application, pending .their appeal in the federal court, destroys, or at least suspends while such stay is pending, any possible force or effect in or to the judgment.
The stay pending appeal plainly in no wise lessens or affects the adjudication upon the issues presented to the court and disposed of in the judgment. The recital of the entry of judgment on July 19, 1921, carries with.it a presumption that such judgment is still in force and effect, and such presumption does not need to be expressly pleaded. Murphy v. Citizens’ Bank, 82 Ark. 131, 100 S. W. 894; 21 Ruling Case Law, 459; Hilliard v. Wis. L. Ins. Co. 137 Wis. 208, 211, 117 N. W. 999.
It is stated, in appellants’ brief, but not argued at length there nor in the oral argument, that the recitals in tjie complaint as to the use and value of the union label to the plaintiffs is not a sufficient showing of any such contract or property right as will support this action. We consider, however, that the complaint shows existing rights in plaintiffs which the defendants are invading or threaten to invade.
It being held, therefore, that the complaint stated a good cause of action, there was manifestly no abuse of discretion by the trial court in continuing the injunction, and the appeal from the order so continuing it must be affirmed.
By the Court. — Orders affirmed.